Dear Ms. Core:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You described a fact pattern where a married couple who each owned and occupied their own separate residence erroneously claimed homestead exemptions on both residences. You ask whether you must issue a tax bill for prior years for the residence that was not eligible for homestead exemption.
The short answer to your question is yes. Under La.R.S. 47:1966, if any tract or lot of land is in some way erroneously assessed, it shall be assessed when the error or omission is discovered and is subject to state, parish, municipal, and levee taxes during that period of omission or error. That statute specifically provides, however, that no back taxes for more than three years shall be assessed against improperly assessed property. Therefore, you must issue a tax bill for the prior three years that the residence was not eligible for the homestead exemption.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By:__________________ BENJAMIN A. HUXEN II Assistant Attorney General
  JDC/BAH II